From a conviction in the county court of Caddo county on a charge of transporting whisky the plaintiff in error, hereinafter called defendant, has appealed. The defendant contends, first, that there is no proof of the time of the commission of the offense alleged and no proof of venue; and, second, that the evidence is insufficient.
The information charges the offense to have been committed on the 24th day of December, 1923. The trial took place on the 12th day of March, 1924. George Nixon, sheriff, and W.L. Townsend, undersheriff, testifying for the state, fixed the time as the 24th day of December, without stating the year. This evidence clearly referred to the 24th day of December preceding the trial, and must have been understood so by the court and jury, and is a sufficient fixing of the time of the commission of the offense. Upon the question of venue, the witness Nixon further testified that he was sheriff of the county and, acting in his official capacity, arrested the defendant; that he saw the defendant and another man drive up in front of defendant's house, saw the defendant take a five-gallon jug of whisky out of the car, remove it a short distance and set it down; the jug was full, almost to the top, of corn whisky; and that soon after the arrest the defendant said to him: "If a fellow monkeys with the law and gets caught, he oughtn't to holler about it."
The witness Townsend, who was with the sheriff at the time, testified that the circumstances took place in Anadarko. He corroborated fully the testimony of the sheriff. The court, of course, takes judicial knowledge that Anadarko is the county seat of Caddo county. The proof of venue is sufficient. The defendant did not take the stand, *Page 252 
and offered no testimony in his defense. The evidence is ample to sustain the verdict.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.